United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 08-1369
                               ___________

Kiara Smith,                         *
                                     *
             Appellant,              *
                                     *   Appeal from the United States
       v.                            *   District Court for the Eastern
                                     *   District of Arkansas.
Larry Norris, Director,              *
Arkansas Department of               *   [UNPUBLISHED]
Correction; Wendy Kelly, Deputy      *
Director, ADC; James Gibson,         *
Officer Administrator, ADC; Minnie   *
Drayer, Hearing Officer, ADC;        *
Justin Minor, Hearing Officer, ADC;  *
Chris Coody, Hearing Officer, ADC;   *
Sandra Stratton, CMS Administrator;  *
Revonna Walker, Classification       *
Officer, Varner Unit, ADC; D         *
Hampton, Officer, Varner Unit, ADC; *
Tammy Luckett, Grievance Officer,    *
Varner Unit, ADC; Abesie Kelly,      *
Mental Health, ADC; Slater, Mrs.     *
Mental Health, ADC; Willie Hampton, *
Mental Health, ADC; Compton, Mr.,    *
Mental Health, ADC; Does, Jane/John, *
Mental Health, ADC; Brooks Parks,    *
Assistant Warden, Varner Unit, ADC; *
Kim Luckett, Assistant Warden,       *
Varner Unit, ADC; Grant Harris,      *
Warden, Varner Unit, ADC; Thomas     *
Rowland, Captain, Varner Super Max, *
ADC,                                 *
                                     *
             Defendants,             *
                                        *
Steven Broughton, Dr., (Originally      *
sued as a John Doe Defendant); Ravi     *
Mehta, Dr., (Originally sued as John    *
Doe Defendant),                         *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: May 15, 2009
                                 Filed: June 8, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

        Arkansas inmate Kiara Smith appeals the district court’s1 adverse judgment in
his 42 U.S.C. § 1983 action claiming deliberate indifference to his serious medical
needs. Following careful review, we conclude that the district court did not err in
dismissing Smith’s claims following an evidentiary hearing, see Randle v. Parker, 48
F.3d 301, 303 (8th Cir. 1995) (de novo review), or in denying Smith leave to amend
his complaint to add state law claims of outrage and civil conspiracy, see In re K-tel
Int’l, Inc. Sec. Litig., 300 F.3d 881, 899 (8th Cir. 2002) (de novo review where denial
of leave to amend is based on failure of amended complaint to state a claim). Because
the district court declined to exercise supplemental jurisdiction over the state law
medical malpractice claim, however, dismissal of that claim should have been without
prejudice. See 28 U.S.C. § 1367(c)(3); Labickas v. Ark. State Univ., 78 F.3d 333,
334-35 (8th Cir. 1996) (per curiam).


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-
      Accordingly, the judgment is affirmed, see 8th Cir. R. 47B, but we modify
dismissal of the state law medical malpractice claim to be without prejudice. We also
deny Smith’s pending motion.
                         ______________________________




                                         -3-